SENTENCIA
Se confirma la resolución denegatoria emitida por el Tribunal de Apelaciones por estar igualmente dividido el Tribunal.

Esta sentencia deberá ser notificada por fax, por teléfono y por la vía ordinaria.

Así lo pronunció, manda el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton coincidió con la opinión disidente emitida en cuanto a que, en las circunstancias particulares de este caso, procede la supresión de la evidencia obtenida mediante el registro efectuado. En vista de ello, expediría el recurso presentado y ordenaría la paralización de los procedimientos en instancia. El Juez Asociado Señor Rebollo *518López emitió una opinión disidente. La Jueza Asociada Señora Fiol Matta expediría.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo